Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/20 has been entered.
2.	This action is responsive to the communication filed on 12/25/20.  Claims 1, 4-5, 8, 11-12 and 15 have been amended. Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over ANASTASAKOS in view of Alakuijala et al (U.S. 20200142888 A1 hereinafter, “Alakuijala”).
8.	With respect to claim 1,
ANASTASAKOS discloses a method for mining a general tag, comprising:
a matching operation of matching a tag seed rule containing a tag placeholder and an attribute of the tag placeholder with historical search information to determine a matching tag, wherein a tag is used in a knowledge graph to describe an attribute of an entity characteristic;
a combining operation of combining the existing tag seed rule and the matching tag to construct a new search sequence set (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. [0087] In one or more embodiments, an entity normalization index may return a canonical entity or ranked list of canonical entities that match natural language text.  The canonical entity returned by entity normalization index may represent the normalized entity that best matches text contained in user input. [0096] A scenario in which a type of entity and/or entity attribute may be normalized in the context of particular domain is when user input requests a particular movie and contains text that represents a surface form of a movie genre.  As such, language understanding framework 140 may be configured to analyze user input, identity a surface form (e.g., comedy, comedies, funny, humor, slapstick, etc.) of one or more domain-dependent entities and/or entity attributes (e.g., movie genre) within the text, and map the surface form to a normalized value (e.g., the canonical name comedy). [0120] In various implementations, entity tagging can employ one or more machine learned techniques such as the classification techniques described above and/or other types of artificial intelligence and/or machine learned techniques.  The one or more machine learned techniques used for entity tagging may be trained and/or refined based on data collected from ongoing interactions and/or observations in the domain and/or in similar domains, data collected from one or more information source(s) 170 (e.g., knowledge graphs, web logs, and/or web documents), and/or data collected from an entity normalization index. [0121] In various embodiments, entity tagging may involve classifying and/or labeling text contained in input with entity types and/or slot types.  In various implementations, classifying, labeling, and/or tagging text contained in user input may be based on known or learned lexical and/or contextual relationships between certain entity and/or slot types and particular words or phrases.  As an example, text or ngrams that represent certain entity and/or slot types (e.g., movie genre, movie star, etc.) may be known to be in close proximity to certain words (e.g., movie).  [0125] In various implementations, normalizing entities and/or entity attributes may involve using a set of normalization rules, using one or more lookup tables, using one or more machined learned methods, and/or using an entity normalization index that associates entities with alternate surface forms derived from web corpora.  In one or more implementations, entity tags or labels (e.g., entity types, slot types, and the like) may be used as features to perform normalization. [0163] At 440, related queries may be associated with entities.  For example, a related query (e.g., user query, web search query, web service query, knowledge base query, catalog query, repository query, database query, recommended query, and the like) that is relevant to an entity included in an extracted set of entities may be associated with such extracted entity within an entity normalization index.  In various implementations, related queries that are relevant to an extracted entity (e.g., an extracted catalog entity) may include query terms which represent: aliases, pseudonyms, variants, synonyms, related entities, paraphrases, incomplete specification, incomplete values, misspelling, and the like and which can be associated as alternate surface forms of the entity within an entity normalization index [as
a matching operation of matching (e.g. match) a tag seed rule (e.g. rules; user input requests a particular movie and contains text that represents a surface form of a movie genre, such as comedy, comedies, funny, humor, slapstick, etc.; referring to the applicant’s specification [0032] … For example, "movies about xx, the part of speech of xx is noun." "XX" is the tag placeholder, and "noun" is the attribute of the tag placeholder in the rule) containing a tag placeholder (e.g. user input requests a particular movie and contains text that represents a surface form of a movie genre, such as comedy, comedies, funny, humor, slapstick, etc.; referring to the applicant’s specification [0038] … when the tag seed rule is "movies about xx, xx is a noun," and determined tags are love, comedy, Andy Lau, etc., new search sequences are constructed: "movies about love," "movies about comedy," "movies about Andy Lau" and so on.) and an attribute (e.g. attribute) of the tag placeholder with historical search information (e.g. query logs; previous queries, previous choices, previous selections, a prior dialog turn) to determine a matching tag (e.g. matching entities – entity tagging), wherein a tag is used in a knowledge graph (e.g. knowledge graphs) to describe an attribute (e.g. attribute) of an entity characteristic;
a combining operation of combining the existing tag seed rule and the matching tag to construct a new search sequence set (e.g. related queries that are relevant to an extracted entity (e.g., an extracted catalog entity) may include query terms which represent: aliases, pseudonyms, variants, synonyms, related entities; referring to the applicant’s specification [0043] – [0044] …determining synonymous search sequences of the search sequences included in the new search sequence set)]); and
a generalization operation of performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule, and returning to refine the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to refine and update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (Anastasakos [0089], [0099], [0108] – [0109] – [0112], [0119] – [0121], [0125], [0144], [0150] -[0151] e.g. [0120] In various implementations, entity tagging can employ one or more machine learned techniques such as the classification techniques described above and/or other types of artificial intelligence and/or machine learned techniques.  The one or more machine learned techniques used for entity tagging may be trained and/or refined based on data collected from ongoing interactions and/or observations in the domain and/or in similar domains, data collected from one or more information source(s) 170 (e.g., knowledge graphs, web logs, and/or web documents), and/or data collected from an entity normalization index. [0125] At 250, a surface form may be mapped to a normalized value.  In various embodiments, a surface form of an entity, ambiguous entity representation or other type of expression (e.g., a temporal expression, a geographic expression, a numerical expression and/or a natural language expression) may be resolved, normalized and/or mapped to a normalized value such as a canonical name, canonical form, canonical format, or other type of unique identifier.  In various implementations, normalizing entities and/or entity attributes may involve using a set of normalization rules, using one or more lookup tables, using one or more machined learned methods, and/or using an entity normalization index that associates entities with alternate surface forms derived from web corpora.  In one or more implementations, entity tags or labels (e.g., entity types, slot types, and the like) may be used as features to perform normalization.  [0150] Table 1 (below) shows an example in which the surface form "most recent" is tagged with an entity type "ReleaseDate." In this example, normalization may involve mapping the temporal expression "recent" to a normalized date range value with respect to a current time reference and/or query session related time reference; and normalized results may include a listing of movies that includes the canonical name "Mission: Impossible Ghost Protocol" and a relevance score.
TABLE-US-00001 TABLE 1
User input: find the most recent action tom cruise movies
Domain: Movie
Intent: find_movie
ReleaseDate: most recent
MovieStar: tom cruise
MovieGenre action
[0151] Table 2 (below) shows an example in which features from a previous query are used to supplement features of a current query.  In this example, domain, intent, and genre for a current query may be supplied based on prior classification and tagging performed for the previous query shown in Table 1 and may be used to map to the canonical name "Mission: Impossible Ghost Protocol" in the movie domain. TABLE-US-00002 TABLE 2
User input: the one with jeremy renner
Domain: movie
Intent: find_movie
ReleaseDate: most recent
MovieStar: jeremy renner
MovieGenre action [as
a generalization operation of performing a generalization process (e.g. normalization) on search sequences (e.g. seed link, relative queries) included in the new search sequence set to obtain a new tag seed rule (e.g. tagging information for the previous query), and returning to refine (e.g. refine) the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to refine (e.g. refine) and update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition]. [0161] In one or more embodiments, a query-click graph (e.g., a bipartite query-URL graph, a weighted bipartite query-URL graph, and the like) may be mined to discover one or more of: related queries associated with a seed link, related documents associated with a seed link, related queries associated with a seed query, and/or related documents associated with a seed query.  For example, links extracted from a knowledge source, links obtained from a knowledge graph, and/or links associated with click data in a web search log may be used as seed links, and the click-graph may be mined to discover related queries and/or related web documents that are relevant to an extracted set of entities),
wherein the method is performed by at least one processor.
Although ANASTASAKOS substantially teaches the claimed invention, ANASTASAKOS does not explicitly indicate
repeat; iteratively.
Alakuijala teaches the limitations by stating
a generalization operation of performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule, and returning to repeat the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to iteratively update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (Alakuijala [0042] – [0043], [0079] – [0080], [0087] – [0088], [0100] – [0101] and Figs. 3 & 8A-B e.g. [0042] In some implementations, the additional input features applied at a given iteration of generating a variant for an original query can additionally or alternatively include features based on variant(s) of the original query generated at prior iteration(s) and/or based on search system response(s) to such variant(s). [0043] In some implementations, the additional input features applied at a given iteration of generating a variant for an original query can additionally or alternatively include a type value.  In some implementations, the variant engine 112 selects a different type value at each of a plurality of iterations of generating a variant to thereby generate multiple variants of disparate types utilizing the same generative model. [0079] If, at an iteration of block 564, the system determines there are not any additional unprocessed training instances in the group (or that other training criteria has been satisfied), the system proceeds to block 566, where the training ends. [0080] Moreover, where multiple generative models are generated, method 500 may be repeated, with different selection criteria in block 552, to generate further model(s). [0087] If, at an iteration of block 660, the system determines to generate further variants, the system proceeds to block 662 and updates one or more additional values that are to be applied as input to the generative model in a subsequent iteration of block 656.  For example, the system can update the additional values to reflect variant(s) generated in a most recent iteration of block 658, to reflect response(s) to the variant(s), and/or to change a type value for a next iteration of block 658.  The system then performs another iteration of block 656 using the updated additional values, then proceeds to blocks 658 and 660. [0088] If, at an iteration of block 660, the system determines not to generate further variants, the system proceeds to block 664 and provides output that is based on one or more of the generated variants.  The output can include one or more of the variant(s) and/or search system response(s) to one or more of the variant(s) [as
a generalization operation of performing a generalization process on search sequences included in the new search sequence set (e.g. generating a variant for an original query) to obtain a new tag seed rule, and returning to repeat (e.g. repeat) the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to iteratively (e.g. iteration) update (e.g. performs another iteration of block 656 using the updated additional values) the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (e.g. training criteria has been satisfied)]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of ANASTASAKOS and Alakuijala, to overcome the drawback of web services that employ structured catalogs to index available items are not responsive to many of the numerous surface forms that can be used to describe an item (ANASTASAKOS [0006]). 
9.	With respect to claim 2,
	Alakuijala further discloses wherein the performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule comprises:
determining synonymous search sequences of the search sequences included in the new search sequence set, and extracting the new tag seed rule from the synonymous search sequences (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. pseudonyms, variants, synonyms).
10.	With respect to claim 3,
	ANASTASAKOS further discloses wherein the determining synonymous search sequences of the search sequences included in the new search sequence set, and extracting the new tag seed rule from the synonymous search sequences comprises:
for the each of the search sequences in the new search sequence set, if a number of identical pages in clicked search result pages of the search sequence and clicked search result pages of an other search sequence is greater than a number threshold, determining the search sequence and the other search sequence as synonymous search sequences, and extracting the new tag seed rule from the synonymous search sequences based on a tag included in the search sequence (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. web search logs (e.g., query logs, hyperlink logs, click-through logs, query-click logs, hyperlink graphs, query-click graphs, and the like), web corpora (e.g., web services, web sites, web pages, web documents, and the like), and/or other types of information resources; pseudonyms, variants, synonyms).
11.	With respect to claim 4,
	ANASTASAKOS further discloses wherein after the determined matching tag and the obtained new tag seed rule satisfy the convergence condition, the method further comprises:
using a webpage corresponding to a search sequence determined based on the obtained tag and the obtained new tag seed rule as a corpus base; and
obtaining an entity associated with the tag from the corpus base corresponding to the tag (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. web search logs (e.g., query logs, hyperlink logs, click-through logs, query-click logs, hyperlink graphs, query-click graphs, and the like), web corpora (e.g., web services, web sites, web pages, web documents, and the like), and/or other types of information resources).
12.	With respect to claim 5,
	ANASTASAKOS further discloses wherein after the obtaining an entity associated with the obtained matching tag from the corpus base corresponding to the obtained matching tag, the method further comprises:
determining a confidence level between the tag and the entity associated with the tag based on a frequency of the entity in the corpus base corresponding to the tag, a weight of a website the corpus base belonging thereto, and correlation degrees between a search result obtained using the entity, the tag, and afield as a search term, and the entity and the tag; and
altering the entity associated with the tag according to the confidence level (Anastasakos [0093] e.g. In one implementation, language understanding framework 140 may be configured to handle domain ambiguity by mapping to multiple normalized entities and determining a weight, relevance, confidence, score, rank, and/or other type of measure associated each normalized entity.  Language understanding framework 140 may be configured to provide a weighted, ranked, and/or scored listing of the multiple entities as output).
13.	With respect to claim 6,
	Alakuijala further discloses wherein after the obtaining an entity associated with the tag from the corpus base corresponding to the tag, the method further comprises:
determining a relationship between a first tag and a second tag based on a relationship between an entity set associated with the first tag and an entity set associated with the second tag, wherein the relationship between the first tag and the second tag is a synonymous relationship or hyponymy relationship (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. pseudonyms, variants, synonyms).
14.	With respect to claim 7,
	ANASTASAKOS further discloses wherein after the obtaining an entity associated with the tag from the corpus base corresponding to the tag, the method further comprises:
combining the tag seed rule and an existing entity to obtain an entity search sequence;
and
determining a tag associated with the entity based on a context of the entity in a search result of the entity search sequence (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. related queries that are relevant to an extracted entity (e.g., an extracted catalog entity) may include query terms which represent: aliases, pseudonyms, variants, synonyms, related entities).
15.	Claims 8-14 are same as claims 1-7 and are rejected for the same reasons as applied hereinabove.
16.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
17.	With respect to claim 16,
	Alakuijala further discloses wherein the tag comprises a noun, a phrase, or a sentence including a subject, a predicate, and an object (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. [0087] In one or more embodiments, an entity normalization index may return a canonical entity or ranked list of canonical entities that match natural language text.  The canonical entity returned by entity normalization index may represent the normalized entity that best matches text contained in user input. [0096] A scenario in which a type of entity and/or entity attribute may be normalized in the context of particular domain is when user input requests a particular movie and contains text that represents a surface form of a movie genre.  As such, language understanding framework 140 may be configured to analyze user input, identity a surface form (e.g., comedy, comedies, funny, humor, slapstick, etc.) of one or more domain-dependent entities and/or entity attributes (e.g., movie genre) within the text, and map the surface form to a normalized value (e.g., the canonical name comedy).
18.	With respect to claim 17,
	ANASTASAKOS further discloses wherein the historical search information comprises a historical search sequence and a historical search result corresponding to the historical search sequence (Anastasakos [0075], [0087], [0089], [0096], [0100], [0112], [0114], [0117], [0120] – [0121], [0125], [0127], [0134] – [0135], [0150] – [0151], [0161], [0163], [0169], [0181] e.g. query logs; previous queries, previous choices, previous selections, a prior dialog turn).

19.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BAKER et al (US 9436747 B1, hereinafter “BAKER”) in view of Alakuijala.
20.	With respect to claim 1,
BAKER discloses a method for mining a general tag, comprising:
a method for mining a general tag, comprising:
a matching operation of matching a tag seed rule containing a tag placeholder and an attribute of the tag placeholder with historical search information to determine a matching tag, wherein a tag is used in a knowledge graph to describe an attribute of an entity characteristic;
a combining operation of combining the existing tag seed rule and the matching tag to construct a new search sequence set; and
a generalization operation of performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule, and returning to refine the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to refine and update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (Baker col. 4 lines 31-44, col. 6 lines 6-12, col. 7 line 66 – col. 8 line 23, line 65 – col. 9 line 49, col. 12 lines 34-38, 65 – col. 13 line 12, col. 14 lines 23-35, col. 15 lines 39-56, col. 15 lines 53-58 and Figs. 2-3 e.g. (17)  These new synthetic queries can be stored in a query data store.  One example use of the new synthetic queries is query refinement.  The search engine can suggest one or more refined queries to a user for the user to select. (30) Synthetic queries can be generated from a corpus of structured documents and historical queries, or a corpus of structured documents and existing synthetic queries, using a set of query generating rules. (44) In various implementations, identifying embedded coding fragments using existing seed queries and documents includes identifying embedded coding fragments using literals or identifying embedded coding fragments using wildcards from query-document pairs.  A query-document pair includes a seed query and either a structured document or a reference to a structured document.  From history data, the structured document results in a well-performing seed query (e.g., a structured document that users tend to access often when the structured document is returned by a search engine in response to the seed query).  Examples that include further details on some of these identifying processes are described below with respect to FIG. 3 and FIG. 4. (45) .sctn.2.3 Query Template Structure and Generation (46)    FIG. 3 is a block diagram 300 of example implementations of query generation techniques using structural similarity based on literals.  Literals, as used in context of identifying coding segments for generating synthetic queries, include strings of words, phrases, or text segments.  In various implementations, at least portions of the strings of literals are parts of the existing seed queries, parts of the documents associated with the seed queries (e.g., documents that were retrieved by the seed queries and confirmed, based on historical data, to be validly related to the seed queries), or both. (49) Box 304 illustrates an embedded coding fragment identified from the received structured content.  A query generating system (e.g., query generation subsystem 120 of FIG. 2) can include various rules for extracting fragments of structures (e.g., embedded coding fragments) from the received structured content.  For example, a rule can specify that the query generation system shall identify an embedded coding segment (e.g., content enclosed by a pair of HTML tags, including the tags themselves), if the embedded coding fragment includes the terms of the query, e.g., if the embedded coding fragment includes both "jd salinger" and "redbooks," two terms in the query.  (50)    In the example given in box 304, the following tagged text is identified from the structured document (as identified by the URL "www.bibliophilia.com/author.jsp?aid=12345"):  (51)    <title>J.D.  Salinger Books Bio Highlights|redbooks.com: Style</title> (54)    TABLE-US-00001 TABLE 1 an example candidate query template generative rule pseudo-code Query Template 1 Generative Rule Segment 1: starting from the beginning of the tag until a fixed marker (e.g., a text segment that starts from immediately after the tag "<title>" to immediately before the static text "Books Bio Highlights | " Segment 2: the text in title between "Books Bio Highlights | " and ".com: Style</title>" (55)    Box 310 illustrates an application of the query template to other structured documents.  Applying the query template to other structured documents can include identifying embedded coding in the other document, the embedded coding being structurally similar to the embedded coding described in the query template.  In some implementations, two pieces of embedded coding can be structurally similar when the two pieces of embedded coding are the same except for portions containing the identified segment.  For example, in the example given in box 310, the following tagged text is identified from the structured document (as identified by the URL "www.bibliophilia.com/author.jsp?aid=23456"): (56)  <title>H.L.  Mencken Books Bio Highlights|blackbooks.com: Style</title> (57) In this embedded coding, segment 312 "H.L.  Mencken" and segment 314 "blackbooks" are in an embedded coding structure that is similar to the structure in which segment 306 "J.D.  Salinger" and segment 308 "redbooks" are located.  The segments 312 and 314 are thus used to generate a candidate synthetic query "h1 mencken blackbook." (77)    FIG. 5 is a block diagram of various example modules of a query generation subsystem 500.  The query store 116 stores historical data (e.g., existing seed queries submitted by users in the past, or seed queries that have been synthesized by query generation engine previously). (80)  To generate the candidate query templates, the template generation module 508 applies a set of template generation rules 510 to the seed queries and the structured documents.  For example, a rule can require that at least a portion of a seed query appear in certain HTML tags embedded in the document (e.g., a <title> </title> tag pair or an <h1> </h1> tag pair).  Another rule can require that at least a portion of the seed query appear multiple times in the structured document [as
a matching operation of matching a tag seed rule (e.g. seed query with tag and rule) containing a tag (e.g. tag) placeholder and an attribute (e.g. tagged text, such as: title) of the tag placeholder with historical search information (e.g. historical data) to determine a matching tag (e.g. match), wherein a tag is used in a knowledge graph to describe an attribute of an entity characteristic;
a combining operation of combining the existing tag seed rule and the matching tag to construct a new search sequence set (e.g. generate candidate synthetic query templates from the seed queries); and
a generalization operation of performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule (e.g. generate candidate synthetic query templates from the seed queries), and returning to refine the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to refine and update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (e.g. synthetic – Revising the constraints causes structurally similar candidate query templates to be merged together and counted together)]. (89)  In some implementations, aggregating candidate query templates the template evaluation includes revising constraints in the candidate query templates while performing the evaluation.  Revising the constraints causes structurally similar candidate query templates to be merged together and counted together. (97)    The system identifies (604) embedded coding fragments from the received structured document and the historical queries associated with the structured document.  Identifying the embedded coding fragments can include identifying various matches between components of a structure in the document and terms in the historical queries.  For example, identifying the embedded coding fragments from the structured document can include identifying an HTML tag pair, where at least a portion of content enclosed by the HTML tag pair matches terms of the historical query.  The history query can be known seed queries.),
wherein the method is performed by at least one processor.
Although BAKER substantially teaches the claimed invention, BAKER does not explicitly indicate
repeat; iteratively.
Alakuijala teaches the limitations by stating
a generalization operation of performing a generalization process on search sequences included in the new search sequence set to obtain a new tag seed rule, and returning to repeat the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to iteratively update the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (Alakuijala [0042] – [0043], [0079] – [0080], [0087] – [0088], [0100] – [0101] and Figs. 3 & 8A-B e.g. [0042] In some implementations, the additional input features applied at a given iteration of generating a variant for an original query can additionally or alternatively include features based on variant(s) of the original query generated at prior iteration(s) and/or based on search system response(s) to such variant(s). [0043] In some implementations, the additional input features applied at a given iteration of generating a variant for an original query can additionally or alternatively include a type value.  In some implementations, the variant engine 112 selects a different type value at each of a plurality of iterations of generating a variant to thereby generate multiple variants of disparate types utilizing the same generative model. [0079] If, at an iteration of block 564, the system determines there are not any additional unprocessed training instances in the group (or that other training criteria has been satisfied), the system proceeds to block 566, where the training ends. [0080] Moreover, where multiple generative models are generated, method 500 may be repeated, with different selection criteria in block 552, to generate further model(s). [0087] If, at an iteration of block 660, the system determines to generate further variants, the system proceeds to block 662 and updates one or more additional values that are to be applied as input to the generative model in a subsequent iteration of block 656.  For example, the system can update the additional values to reflect variant(s) generated in a most recent iteration of block 658, to reflect response(s) to the variant(s), and/or to change a type value for a next iteration of block 658.  The system then performs another iteration of block 656 using the updated additional values, then proceeds to blocks 658 and 660. [0088] If, at an iteration of block 660, the system determines not to generate further variants, the system proceeds to block 664 and provides output that is based on one or more of the generated variants.  The output can include one or more of the variant(s) and/or search system response(s) to one or more of the variant(s) [as
a generalization operation of performing a generalization process on search sequences included in the new search sequence set (e.g. generating a variant for an original query) to obtain a new tag seed rule, and returning to repeat (e.g. repeat) the matching operation, the combining operation and the generalization operation with the obtained new tag seed rule as the tag seed rule, to iteratively (e.g. iteration) update (e.g. performs another iteration of block 656 using the updated additional values) the determined matching tag and the tag seed rule until the determined matching tag and the obtained new tag seed rule satisfy a convergence condition (e.g. training criteria has been satisfied)]).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of BAKER and Alakuijala, to identify other types of queries that may be well-performing queries if the other types of queries are not the underlying well-performing queries, or variations of those well-perofrming queries (BAKER Col. 1 lines 54-61). 
21.	Claim 8 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
22.	Claim 15 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
23.	Applicant’s remarks and arguments presented on 12/25/20 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
24.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
25.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SyLing Yen
Examiner
Art Unit 2166


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 2, 2021